Citation Nr: 1200797	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (back disability).

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty from February 1955 to October 1955 and from March 1959 to October 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

In April 2011, the Board remanded this matter for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not have onset during and is not otherwise related to his period of active service.

2.  The Veteran's right shoulder disability did not have onset during and is not otherwise related to his period of active service.





CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.159, 3.303 (2011).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112,; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in November 2005, the amendment is not applicable to the current claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Spine

The Veteran seeks service connection for a lumbar spine disability that he claims is related to a fall suffered during service.  Service treatment records (STRs) reflect no complaints of, treatment for, or a diagnosis related to the spine or any symptoms reasonably attributed thereto.  STRs also fail to show any indication that the Veteran suffered any falls during service.  At the time of discharge, the clinical evaluation of the Veteran's spine was normal.  Therefore, no chronic spine disorder was noted in service, weighing against the claim.

Post-service evidence does not reflect lumbar spine symptomatology for many years.  Specifically, the Veteran said he injured his back at work and had two back surgeries in 1986 that ultimately stemmed from an alleged in-service back injury.  In support of his statement, he submitted an August 2006 letter from his former Workers Compensation attorney, S.R.C., which states that the Veteran injured his back in the 1980s and that the injury required two back surgeries, providing factual evidence against this claim.  He said he does not keep files longer than seven years and that Workers Compensation does not keep records after 15 years.  He did not indicate that the Veteran's back injury and resulting surgeries were in any way related to anything other than an on-the-job incident.  

Noteworthy is that this is the first evidence of symptomatology related to a lumbar spine disability, dating some 20 plus years after discharge, which weighs against a finding of service connection based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  More importantly, the letter indicates that the injuries and surgeries were work related, not service related, which weighs against a finding of service connection on a direct basis.

It also provides evidence against a finding that the current back disability, if any, is related to anything other than the Veteran's post-service work injury. 

The Veteran submitted treatment records from SOP dating between 2001 and 2004, which show treatment for his right shoulder, discussed further below.  Noteworthy is that the records include full examinations and that while some records note complaints of neck pain, none of the records show complaints of low back pain.  One record, dated October 2003, shows that the Veteran reported having never had back or neck pain or surgery, which weighs against a finding of continuity of symptomatology and casts doubt on the Veteran's credibility.

The first available medical evidence showing a lumbar spine disability is dated November 2005 from C.M. Jr., M.D. (Dr. C.M.).  These records indicate that the Veteran reported having surgery in 1986 as a result of falling off a truck in service.  He did not report his Workers Compensation claim stemming from an on-the-job back injury in the 1980s, which weighs against his credibility, undermining a finding that the Veteran is providing an accurate history of his disability. 

The diagnosis was lumbar disc disease with radiculitis status post lumbar discectomy.  Dr. C.M. did not discuss the etiology of the spine disability.  The Board notes that this is the first indication of a back disability and the first time that the Veteran told medical providers of a relationship between his prior back surgeries, current back disability, and service.  The Board also notes that his statement to Dr. C.M. was made after he filed his claim with VA seeking service connection for a lumbar spine disability, not before.

The Board has also considered the Veteran's written statements and testimony indicating that he fell off a truck and hurt his back during basic training.  He said he was not permitted to seek medical treatment at that time and has suffered pain ever since service.  After service, he sought chiropractic care but did not have the funds to seek additional treatment.  He was not able to obtain his chiropractic records for review and they are not available.  In 1986, he indicated that he reinjured his back during the course of his post-service employment and underwent surgery.  He had two surgeries in 1986.  He tried to get the medical records; unfortunately, these records are unavailable.  He said the only evidence of his surgeries is a letter from his attorney, S.R.C., attesting to the workplace injury and surgeries, which only provides evidence against this claim.

In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1959) and initial reported symptoms related to a low back disorder in approximately 1986 (nearly a 27-year gap), which weighs against a finding of continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy period between service and initial symptoms of disability).  The Board has also weighed the Veteran's statements as to continuity of symptomatology but finds his current recollections and statements to be of lesser probative value.  Specifically, while the Board finds that he is competent to report injuries and symptomatology during and since service, the Board finds that his statements are not credible.  While he alleges that he has suffered low back pain since service, treatment records from 2001 to 2004 show no complaints of low back pain, and in fact show that in 2003 he denied having back pain.  In addition, the evidence does not show a lumbar spine disability or that he attributed any such disability to service until November 2005, just after filing his claim for service connection, the timing of which calls his credibility into question.  

Further, while he reported the alleged in-service back injury and his 1986 back surgeries to the November 2005 medical provider, he did not report the 1986 work-related back injury and workers compensation claim, which casts doubt upon his credibility.  In sum, the Board finds that the Veteran's testimony, while competent, is not credible and fails to support a finding of continuity of symptomatology.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Further, because his back condition is not a disability that is readily observed by laypersons, and since his statements have been found not credible as to onset and continuity of symptomatology, the Board finds that he is not competent to provide a credible opinion regarding the etiology of his current back disorder.  Finally, because the competent and credible evidence shows only that he suffered a post-service workplace back injury in the 1980s, the Board finds that service connection is not warranted on a direct basis.  Simply, the competent and credible evidence fails to show that the Veteran's lumbar spine disability had onset during or is in any way related to service.

In sum, the preponderance of the evidence is against a finding of service connection for a lumbar spine disability.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.

B.  Right Shoulder 

The Veteran seeks service connection for a right shoulder disability, to include as secondary to his lumbar spine disability.  Since service connection for a lumbar spine disability has been denied, service connection for the right shoulder as secondary to the lumbar spine disability must also be denied.  Therefore, service connection will be considered on a direct basis.

STRs reflect no complaints of, treatment for, or a diagnosis related to the right shoulder or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's upper extremities was normal.  Therefore, no chronic right shoulder disability was noted in service.

Next, post-service evidence does not reflect right shoulder symptomatology for many years after service discharge.  Specifically, a November 2001 treatment record from R.B.J., M.D. (Dr. R.J.), states that the Veteran injured his shoulder on September 21, 2001 while moving a heavy object at work.  The diagnosis included right shoulder rotator cuff strain with partial tear and ongoing rotator cuff tendonitis or impingement syndrome.  Treatment records from Dr. R.J. and another facility, SOS, show continued treatment of the right shoulder, including surgeries, because of a workplace injury.  The Veteran did not report that his shoulder injury was a result of an in-service injury.

During his Board hearing, the Veteran testified that he injured his shoulder on the job, subsequent to service.  He believes that his shoulder disability is a result of an in-service or service-related back injury.  

As noted above, the service connection claim for the lumbar spine disability has been denied.  Further, the Veteran has not alleged and the competent and credible evidence of record does not show that the right shoulder condition had onset during or is in any way directly related to his period of active service.  Consequently, the Board finds that the preponderance of the evidence is against a finding of service connection for a right shoulder disability.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Id.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and the Veteran has submitted private treatment records, letters, and statements in support of his claims.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the lumbar spine disability because the competent and credible evidence fails to show that the Veteran suffered a back injury or symptomatology during service (the Board finds that he did not), that he has suffered continuity of symptomatology since service, or that his lumbar spine disability is in any way related to service or a service connected disability.  Without competent and credible indications of a nexus between the lumbar spine disability or symptoms and service, the low threshold for providing a VA examination has not been met.  An examination was not provided for the claim seeking service connection for a right shoulder disability because the competent and credible evidence fails to show any indication of a nexus between the right shoulder disability or symptoms and service.  Further, since service connection has been denied for the lumbar spine disability, a VA examination exploring any potential link between the right shoulder and lumbar spine disabilities is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a lumbar spine (back) disability is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to the lumbar spine disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


